Order entered September 8, 1966, denying defendant’s motion for summary judgment, unanimously dismissed as academic, without costs or disbursements. Order entered January 27, 1967, unanimously modified, on the law and the facts, without costs or disbursements, to the extent of granting motion to discontinue with prejudice to the commencement of any further action in the State of New York but without prejudice to any action in any foreign State. (See Brown v. Bullock, 17 A D 2d 424.) Concur—Stevens, J. P., Eager, Tilzer, McNally and Witmer, JJ.